         Case 1:21-mj-00014-GMH Document 35 Filed 08/23/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :      CASE NO. 21-mj-14 (GMH)
               v.                             :
                                              :
ANTHIME JOSEPH GIONET,                        :
                                              :
                       Defendant.             :

                  JOINT MOTION TO CONTINUE STATUS HEARING
                 AND TO EXCLUDE TIME UNDER SPEEDY TRIAL ACT

       The United States of America, by and through the Acting United States Attorney for the

District of Columbia, and the Defendant, by and through his counsel, respectfully move this Court

to continue the status hearing currently scheduled for August 24, 2021, and to exclude time under

the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) from August 24, 2021 until the date

of the next status hearing in this case, to be determined by the Court. In support whereof, the

government states as follows:

       1.      The defendant was charged by criminal complaint on January 7, 2021, on charges

of Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful

Authority, in violation of 18 U.S.C. § 1752(a)(1); and Violent Entry and Disorderly Conduct on

Capitol Grounds, in violation of 40 U.S.C. § 5104(e)(2).

       2.      The defendant was arrested on January 15, 2021, and an Initial Appearance was

held in the Southern District of Texas on January 19, 2021, following which the defendant was

released on bond pending trial.

       3.      The government has since engaged in discovery productions, and the parties have

engaged in preliminary discussions regarding possible resolutions of the case short of trial.
         Case 1:21-mj-00014-GMH Document 35 Filed 08/23/21 Page 2 of 3




       4.      A status conference is currently scheduled in this case for August 24, 2021 at 1:00

p.m. The parties respectfully request a continuance of approximately 60 days to facilitate the

discovery process and further discussions between the parties. The parties are available and

propose dates on October 20, 21, or 22, 2021, subject to the Court’s availability.

       5.      The government further moves, pursuant to 18 U.S.C. § 3161(h)(7)(A), to exclude

time under the Speedy Trial Act in the interests of justice from August 24, 2021 until the date of

the next status hearing in this case, to be determined by the Court. This additional period is

necessary to allow the Defendant to fully review the discovery in the case, and to allow the parties

to engage in discussions regarding possible resolutions of the case. Therefore, the government

respectfully submits that the ends of justice served by such exclusion would outweigh the best

interest of the public and the Defendant in a speedy trial.

       6.      Counsel for the government has conferred with defense counsel regarding this

motion. The Defendant joins the motion to continue the status hearing and waives his rights under

the Speedy Trial Act.

       WHEREFORE, the government respectfully moves that the status hearing in this case

currently scheduled for August 24, 2021 be continued until October 20, 21, or 22, 2021, at such

time as the Court may determine, and that the time from August 24, 2021 until the date of the next

status hearing in this case be excluded from computation under the Speedy Trial Act.




                                                  2
Case 1:21-mj-00014-GMH Document 35 Filed 08/23/21 Page 3 of 3




                           Respectfully submitted,

                           CHANNING D. PHILLIPS
                           Acting United States Attorney
                           D.C. Bar No. 415793


                     By:   /s/ Christopher B. Brown
                           Elizabeth Aloi, N.Y. Bar No. 4457651
                           Christopher B. Brown, D.C. Bar No. 1008763
                           Assistant United States Attorneys
                           555 Fourth Street, N.W.
                           Washington, DC 20530
                           (202) 252-7212 (Aloi)
                           (202) 252-7153 (Brown)
                           Elizabeth.Aloi@usdoj.gov
                           Christopher.Brown6@usdoj.gov




                              3
